MEMORANDUM **
Mateo Arellano Resendiz, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of his motion to reopen the BIA’s underlying denial of his application for cancellation of removal based on petitioner’s failure to establish exceptional and extremely unusual hardship to his qualifying relatives. In his motion to reopen, petitioner renewed his argument that his qualifying relatives would experience the requisite hardship, but failed to present new evidence of hardship.
The evidence that petitioner presented with his motion to reopen concerned the same basic hardship grounds as his application for cancellation of removal, and we therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a pri-ma facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
*563PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.